Title: From Alexander Hamilton to Walton and Cruger, 24 February 1772
From: Hamilton, Alexander
To: Walton and Cruger


Messrs. Jacob Walton & John Harris Cruger
St Croix February 24. 1772
Gentlemen ⅌ Lightbourn
Preceding is Copy of my last to you & beg leave to refer you thereto. I have at length the pleasure to acquaint you of the arrival of the Sloop Thunderbolt with her first Cargo of Mules but I am sorry to be obligd to offer you so unpleasing an account of them as I shall. The 2d. Ultimo she took in at the Main 48 very good Mules, most of them large and young. She arrivd here the 30th with 41 in the worst order imaginable. This uncommon passage was occasiond by perpetual Calms and even the triffling breezes she had were directly against her. How unfortunate instead of £40 round of which I had fixd the most sanguine expectations to be mortified with an offer of 70 ps. for the choice of 20. However to make the most of them, I sent all that could walk immediately to pasture and have since sold 17 at 100 ps. a Head, which I make no doubt I shall get for all those now surviving. I pay 2 ps. a head Monthly for pasturage. Four have died since they were landed but I fancy I may venture to pronounce all the rest out of danger. The Sloop went to the Main totally defenceless tho by all accounts a few Guns must have been extremely necessary for several Vessells were obligd to return empty to avoid being taken by the Launches which are plenty enough upon the Coast. I begd Mr. Teleman Cruger to put some force upon her. How he came to neglect it I dont know, but to provide against any danger for the future I desird Capt Newton in case Mr. Teleman Cruger did not do it to hire for the Sloop himself three or four Guns. The common hire is 10 ps. a Month for a p[ai]r. I wish good luck to the next voyage. Inclosd you have Sloop Thunderbolts portcharge &c. & Invoice of 38 Chests Tea in good order & which I have stord till farther orders.
I am Gentlemen   Yours very Hum Serv
for N C
A H
